EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ashley Holland on July 25, 2022.

The application has been amended as follows:
IN THE CLAIMS:
Claim 5.  In line 2, delete “is the”, and insert ---further comprises a---.

Cancel claim 7.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
De Boer et al, EP 2392639, discloses a solid composition weighing 18 grams comprising 15% by weight of sodium carbonate, 19% by weight of tetrasodium iminodisuccinate, 5% by weight of glutamic acid-N,N-diacetic acid tetra sodium salt, 11% by weight of sodium percarbonate, 4.8% by weight of sulfonated polymer, 0.8% by weight of maleic acid/olefin copolymer, 2.4% by weight of enzymes, 4.2% by weight of a fatty alcohol ethoxylate, 0.9% by weight of guar-gum (i.e. Jaguar HP120), and adjunct ingredients (see Example 2D on pages 12-13), wherein suitable fatty alcohol ethoxylates include alkyl chain lengths of 11-22 carbon atoms and 5 moles of ethylene oxide (see paragraph 14).  However, patentee differs from applicant in that De Boer et al does not teach or suggest in general an alkaline detergent and rinsing composition comprising an alkali metal carbonate, an acrylic acid diallyldimethylammonium chloride copolymer, an alcohol alkoxylate having a mixture of ethylene oxide, propylene oxide and/or butylene oxide groups, a builder, and a water conditioning polymer, as required by applicant in the instant claims.  Accordingly, the claims viewed as a whole would not have been obvious to one of ordinary skill in the art at the time of the invention after viewing the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
July 25, 2022